April 11, 2022


                                                            Supreme Court

                                                            No. 2020-29-Appeal.
                                                            (NP 17-205)

             The Smile of the Child          :

                        v.                   :

      The Estate of Matoula Papadopouli.     :




                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email opinionanalyst@courts.ri.gov, of any typographical
                 or other formal errors in order that corrections may be
                 made before the opinion is published.
                                                             Supreme Court

                                                             No. 2020-29-Appeal.
                                                             (NP 17-205)

          The Smile of the Child             :

                     v.                      :

    The Estate of Matoula Papadopouli.       :

            Present: Suttell, C.J., Robinson, Lynch Prata, and Long, JJ.

                                    OPINION

       Chief Justice Suttell, for the Court. The probate case underlying this appeal

involves an international will dispute impacting the probate of the estate of the

decedent, Matoula A. Papadopouli (the decedent), who held dual citizenship in the

United States and Greece. The plaintiff, To Hamogelo Toy Paidiou, a/k/a The Smile

of the Child,1 appeals from a Superior Court judgment affirming an “order of the

Middletown Probate Court regarding the Estate of Matoula Papadopouli” (the estate)

“and denying the appeal of [the plaintiff].” On appeal before the Supreme Court,

the plaintiff asserts that the Superior Court trial justice erred in (1) determining that

a true conflict exists between Rhode Island and Greek law; (2) applying Rhode

Island law rather than Greek law; (3) allowing the payment of fees and costs incurred



1
  The parties stipulate that plaintiff “is a voluntary, non-profit child welfare
organization based in Athens, Greece; with the stated purpose of protecting and
promoting the rights of all children.”

                                          -1-
in a foreign will dispute as administrative costs payable from assets of the estate;

and (4) determining that Rhode Island law does not allow for disgorgement. The

plaintiff therefore asks this Court to reverse the decision of the Superior Court trial

justice and to direct the trial justice to order that the administratrix disgorge and

return the funds expended “in violation of the [a]dministratrix’s duty.” For the

reasons set forth herein, we affirm the judgment of the Superior Court.

                                           I

                                  Facts and Travel

      The decedent was born in Newport, Rhode Island, on January 12, 1955. In

addition to holding dual citizenship in the United States and Greece, she owned

property in both countries, including in Rhode Island. In October 2014, she was

diagnosed with stage IV gliosarcoma, a rare form of malignant cancer of the brain.

The decedent passed away in Volos, Greece, on October 4, 2015. At the time of her

death, the decedent was unmarried, her parents had predeceased her, and she had no

children.

      After the death of the decedent, an administration petition was filed in the

Middletown Probate Court, seeking the appointment of Cynthia Kendall—the

decedent’s cousin—as the administratrix; according to the estate, Kendall’s father,

Charles Michael, was the decedent’s next of kin at the time of her passing. On




                                         -2-
October 28, 2015, the petition was granted, and Kendall was appointed

administratrix of the estate.

      Meanwhile in Greece, plaintiff presented a holographic will that plaintiff

asserts was drafted by the decedent on October 2, 2013, two years prior to her death,

naming plaintiff as the sole beneficiary of the entirety of her estate, with the

exception of a life estate in her home in Skiathos, Greece, to Ioannis Kontomanis.

On March 21, 2016, Michael2 filed a lawsuit before the Court of First Instance in

Volos, Greece, and requested that the Greek court declare the holographic will void

on the grounds that it was not drafted by the decedent herself.

      The estate attached an expert handwriting analysis to a written submission in

the Superior Court in the present case; the analysis concluded that the holographic

will was written by a third party and that the decedent’s purported signature was

written sometime after the year 2013 at a time “when her brain disorder had already

emerged, leading to the corresponding effects on her cognitive functions.”3




2
  We note that the joint statement of stipulated facts identifies Charles Michael as
both “the Uncle of the decedent” and as “a cousin of the decedent[.]” Because it is
undisputed that Michael was the decedent’s next of kin at the time of her passing,
their exact familial relationship is inconsequential.
3
  We note that Michael has since passed away and that his wife has been substituted
in the Greek litigation. Furthermore, the parties informed the Court at oral argument
in September 2021 that the Greek court ruled in favor of plaintiff and found the
holographic will to be valid; the case is now making its way through the Greek court
system’s appellate process.

                                        -3-
      On or about May 26, 2016, plaintiff filed a petition in the Middletown Probate

Court requesting that the probate court enter an order (1) directing the administratrix

to identify assets of the estate that are subject to administration; (2) directing the

administratrix to return funds that were distributed or obtained by the estate until the

final determination of the proper beneficiary; and (3) staying any further

administration of the estate until the disposition of the Greek litigation. A hearing

on the petition was held on July 19, 2016. On August 30, 2016, the probate court

ordered (1) the administratrix to identify and take possession of the assets of the

estate; (2) the administratrix to identify any estate asset that was distributed and take

appropriate steps to have those assets returned to the estate; (3) that there shall be no

distribution of the estate assets pending final disposition of the Greek litigation or

by further order of the probate court; and (4) the administratrix and plaintiff to,

within seven days, disclose any additional information they had regarding the assets

of the estate in the United States, Greece, or elsewhere. The estate assets included

bank accounts at BankNewport, Stifel Bank, and ABN-AMRO Bank. The plaintiff

thereafter sent a letter to Stifel Bank claiming that it was the sole devisee of the estate

and requesting that the bank freeze all accounts held in the decedent’s name; Stifel

Bank complied.

      On February 7, 2017, the administratrix, having already utilized the money in

the BankNewport account, filed a miscellaneous petition with the probate court


                                           -4-
requesting an order granting her full access to all of the estate’s accounts in order to

pay expenses related to protecting and maintaining estate assets during the pendency

of the will contest in Greece, including expenses relative to the will contest itself, to

which plaintiff objected. On March 15, 2017, the probate court held a hearing on

the miscellaneous petition. On April 13, 2017, the probate court issued an order (1)

lifting the freeze on the Stifel Bank account; (2) allowing the administratrix to access

the Stifel Bank account to pay for costs associated with the will contest in Greece,

finding that such costs were “an extension of the administration of the Estate and her

duty to protect and defend the Estate assets”; and (3) requiring any additional

payments to be approved by the probate court. The plaintiff thereafter filed an appeal

of the probate court order in the Superior Court.

      After the parties filed written memoranda, a hearing was held in the Superior

Court on July 25, 2019. The plaintiff argued that the probate judge had erred by

failing to apply Greek law. The plaintiff contended that, because “the dispute [over

the validity of the holographic will] is between a Greek citizen who has challenged

the [w]ill, and a Greek corporation,” Greek law should apply to preclude the

administratrix from using estate assets to fund costs and fees associated with the will

contest in Greece. The plaintiff asserted that, under Greek law, “it is just totally

unheard of for a [c]ourt to order the payment of attorney’s fees and costs in regard

to a [w]ill contest[,]” and that, “if there was a payment on it under Greek law, it


                                          -5-
would actually be a criminal offense.” The plaintiff also submitted an affidavit from

a Greek attorney to that effect, the accuracy and veracity of which was not

challenged by the estate.

      The plaintiff further argued that, even if Greek law did not apply, there is no

basis under Rhode Island law for fees and expenses associated with a will contest to

be paid from the estate. The plaintiff contended that the probate court acted

erroneously in calling the expenditures of the estate monies to support the will

contest “an extension of” administrative costs because such expenses are not

administrative fees.

      The estate, in response, conceded that Greek law applies to determine the

validity of the will; however, the estate argued that the question before the Superior

Court was, “what are the duty and the rights of the administrat[rix] here in Rhode

Island while that Greek action is pending[?]” The estate asserted that the probate

court “was correct and reasonable” in determining that the administratrix “had a duty

to the estate beneficiaries to protect the assets of the estate” and needed “to execute

that duty.” According to the estate, the actions of the probate judge “were reasonable

and allowable under Rhode Island law.” Furthermore, the estate argued that, “since

the administratrix was relying upon the [probate c]ourt’s 2016 ruling, it would be

inequitable * * * under those circumstances to require the administratrix to pay back




                                         -6-
or reimburse funds that were expended prior to this appeal being filed since she was

relying in good faith on the [p]robate [c]ourt’s order.”

      The trial justice issued a written decision on October 25, 2019. The trial

justice began his discussion of the choice-of-law issue by finding that there was a

true conflict between Greek law and Rhode Island law. He determined that, under

Rhode Island law, “an administrator is entitled to reimbursement from the estate for

reasonable expenses incurred during the litigation because the administrator has a

duty to defend the will,” citing McAlear v. McAlear, 62 R.I. 158, 4 A.2d 252 (1939);

G.L. 1956 § 33-22-26; and G.L. 1956 § 9-14-25, while, under Greek law, such

administrative “fees and costs associated with a will contest are borne by the parties,

and not the estate.”

      The trial justice then reviewed the facts of the case to determine which “state”

bore the most significant relationship to the events and the parties. The trial justice

cited Najarian v. National Amusements, Inc., 768 A.2d 1253 (R.I. 2001), for the

policy considerations that Rhode Island courts use in making a choice-of-law

determination, including the “(1) predictability of result; (2) maintenance of

interstate and international order; (3) simplification of the judicial task;

(4) advancement of the forum’s governmental interests; and (5) application of the

better rule of law.” Najarian, 768 A.2d at 1255 (quoting Pardey v. Boulevard

Billiard Club, 518 A.2d 1349, 1351 (R.I. 1986)). The trial justice noted that “[a]


                                         -7-
court must have a rational basis for applying its own law, as required by the full faith

and credit, due process, and equal protection clauses of the Federal Constitution.”

See Woodward v. Stewart, 104 R.I. 290, 296, 243 A.2d 917, 921 (1968). The trial

justice determined that each of the factors favored Rhode Island, and, accordingly,

he applied Rhode Island law to the case.

        The trial justice then addressed plaintiff’s assertion that Rhode Island law does

not authorize the use of the estate’s assets to fund a will contest in Greece. The trial

justice found that § 33-22-26 “permits costs associated with reasonable expenses of

the litigation” and that “Rhode Island law generally authorizes the reasonable sums

of expenses and counsel fees associated with the litigation to be paid out of the estate

in controversy[,]” citing to § 9-14-25 as an example.4 He reasoned that costs of

administering the estate “specifically include reasonable costs of litigation in

defending the estate” and that “the [a]dministratrix has a fiduciary duty to defend



4
    General Laws 1956 § 9-14-25 states:

              “In any civil action or other proceeding wherein
              construction of a will or trust deed or any part thereof is
              asked, there may be allowed to each of the parties
              defendant brought in by the action or other proceeding,
              applying therefor, such reasonable sum for expenses and
              on account of counsel fees as the court in which the case
              is pending shall deem proper; the allowance shall be taxed
              as costs in the cause and be paid out of the estate or fund
              in the hands of the complainant concerning which estate
              or fund the construction is asked.”

                                          -8-
the will [sic] from potential fraudulent claims and is entitled to the fees and costs

associated with this administrative duty.”

      The trial justice additionally reviewed the merits of the will contest, and, citing

Andrews v. Carr, 2 R.I. 117 (1852), held that, “[i]n cases of possible undue influence,

administrators are entitled to fees and costs associated with defending an estate from

such potentially fraudulent claims.” Thus, the trial justice concluded that “the

[a]dministratrix is entitled to use the [e]state’s assets to fund the Greek [l]itigation

will contest[.]”

      Additionally, the trial justice denied plaintiff’s request that the administratrix

disgorge all fees and costs paid in reliance on the probate court order. Judgment

entered on November 5, 2019, affirming the April 13, 2017 order of the probate

court. The plaintiff filed a timely notice of appeal to this Court on November 13,

2019.5

                                          II

                                Standard of Review

      “It is well established that a probate appeal to the Superior Court ‘is de novo

in nature.’” Larkin v. Arthurs, 210 A.3d 1184, 1190 (R.I. 2019) (deletion omitted)

(quoting Lett v. Giuliano, 35 A.3d 870, 876 (R.I. 2012)). On our appellate review,


5
 In the Superior Court, defendant had asserted that plaintiff’s probate appeal was
barred by res judicata; because the parties have not argued this issue on appeal,
however, we need not address it here.

                                         -9-
however, “the factual findings of a trial justice sitting without a jury are accorded

great weight and will not be disturbed unless the record shows that the findings

clearly are wrong or the trial justice overlooked or misconceived material evidence.”

Id. (quoting In re Estate of Ross, 131 A.3d 158, 166 (R.I. 2016)). “If, in our review

of the record, ‘it becomes clear to us that the record indicates that competent

evidence supports the trial justice’s findings, we shall not substitute our view of the

evidence for that of the trial justice even though a contrary conclusion could have

been reached.’” Id. (brackets omitted) (quoting In re Estate of Ross, 131 A.3d at

166).

        Questions of law and statutory construction, however, we review on a de novo

basis. See, e.g., In re Estate of Ross, 131 A.3d at 166. Furthermore, choice-of-law

determinations are questions of law, which this Court reviews on a de novo basis.

See Webster Bank, National Association v. Rosenbaum, 268 A.3d 556, 559 (R.I.

2022) (indicating that “our case law is replete with instances in which we in effect

reviewed [choice-of-law issues] on a de novo basis”) (quoting Harodite Industries,

Inc. v. Warren Electric Corporation, 24 A.3d 514, 529 (R.I. 2011)); King v.

Huntress, Inc., 94 A.3d 467, 482 (R.I. 2014) (applying a de novo standard of review

to a choice-of-law issue).




                                        - 10 -
                                          III

                                     Discussion

      On appeal, plaintiff argues that the trial justice made multiple errors in his

decision. The plaintiff contends that the trial justice erred by allowing payment of

fees and costs incurred in a foreign will dispute to be paid from assets of the estate.

To this point, plaintiff first asserts that there was no conflict between Rhode Island

law and Greek law; according to plaintiff, the application of either law would

prohibit the administratrix’s use of the estate’s assets to fund a will contest. The

plaintiff additionally asserts, however, that, even if a conflict exists between Rhode

Island law and Greek law, Greek law should apply under this Court’s choice-of-law

analysis because Greece has the most significant relationship to the dispute.

      We begin by addressing whether a true conflict exists between Rhode Island

law and Greek law. Determining whether a true conflict or disparity exists between

the two fora’s laws is the first step in our choice-of-law analysis, because, without

such a conflict, there is no need to engage in a choice-of-law analysis. See National

Refrigeration, Inc. v. Standen Contracting Company, Inc., 942 A.2d 968, 973-74 n.8

(R.I. 2008) (holding that a choice-of-law analysis is not necessary where the parties

fail “to articulate any disparity between the law” of the jurisdictions); see also Avco

Corporation v. Aetna Casualty & Surety Company, 679 A.2d 323, 330 (R.I. 1996)




                                        - 11 -
(holding that plaintiff’s choice-of-law contention was “feckless” because the trial

justice’s finding would have been the same regardless of the law applied).

          In the case at bar, plaintiff asserts that neither the law of Greece nor the law

of Rhode Island permits the administratrix to use monies from the estate to pay for

fees and expenses associated with a will contest. The plaintiff argues on appeal, as

it did in Superior Court, that there is no statutory authority allowing for payment

from estate assets of the expenses and counsel fees incurred in a will contest litigated

outside of Rhode Island. Further, it asserts that such expenses are not necessary to

the administration of the estate and therefore cannot be considered “part of

administrative costs, or even an extension of administrative costs.” Thus, plaintiff

contends, there is no conflict between Greek law, which both parties acknowledge

prohibits the use of estate assets for the purpose of financing a challenge to a will,

and Rhode Island law.

          In support of its position, plaintiff relies primarily on § 33-22-26, which

states:

                “In cases contested before a probate court or on appeal
                from the probate court, costs and reasonable attorneys’
                fees in the discretion of the court may be awarded to either
                party to be paid by the other, or to either or both parties to
                be paid out of the estate which is the subject of the
                controversy, as justice may require. Any person
                petitioning or objecting to a petition shall be deemed to be
                a party of record in the matter in which he or she appears.”



                                            - 12 -
The plaintiff, however, reads the statute too narrowly. We first note that § 33-22-26

does not expressly limit an award of “costs and reasonable attorneys’ fees” to cases

litigated in Rhode Island. The statute contains no specific geographical limitation.

Rather, the court is granted discretion to pay such expenses “out of the estate which

is the subject of the controversy, as justice may require.” Section 33-22-26. Thus, a

probate court judge or a Superior Court justice on appeal is vested with broad

authority to award attorneys’ fees in “cases contested before a probate court” under

§ 33-22-26. (Emphasis added.)

      Section 33-22-26 must be construed in the context of Rhode Island’s

long-standing and emphatic policy to protect estates from fraudulent claims. See

Andrews, 2 R.I. at 119 (“The claims were doubtful, and it was his duty as

administrator and agent of the heirs to interpose every legal objection that industry

and care could furnish.”); see also Dailey v. Connery, 75 R.I. 274, 280, 65 A.2d 801,

804 (1949) (the administrator or administratrix “is also the agent of the probate court

whose function it is to protect estates against spurious claims of persons to

participate in the distribution of the proceeds thereof”).

      In light of this policy, we are well-satisfied that § 33-22-26 does not limit the

use of estate assets for the payment of litigation expenses to only those cases

contested in Rhode Island.       Accordingly, we conclude that, based upon the




                                         - 13 -
arguments presented in the probate court and on appeal, there is a true conflict

between Rhode Island law and Greek law.

      We turn next to the application of this Court’s “interest-weighing” approach

to the choice-of-law analysis. See Harodite Industries, 24 A.3d at 534. In so doing,

“we look at the particular facts and determine therefrom the rights and liabilities of

the parties in accordance with the law of the state that bears the most significant

relationship to the event and the parties.” Id. (deletion omitted) (quoting Cribb v.

Augustyn, 696 A.2d 285, 288 (R.I. 1997)). We utilize five policy considerations in

order to make this determination: “(1) Predictability of results[;] (2) Maintenance of

interstate and international order[;] (3) Simplification of the judicial task[;]

(4) Advancement of the forum’s governmental interests[;] (5) Application of the

better rule of law.” Id. (quoting Woodward, 104 R.I. at 300, 243 A.2d at 923).

      With regard to the first consideration, predictability of results, the facts of the

present case favor the application of Rhode Island law. The trial justice was correct

in determining that “the [a]dministratrix has a duty to defend, protect, and preserve

the assets of which some are located here in Rhode Island.” Furthermore, because

the case before us was initiated in a Rhode Island court, the parties should be able to

expect Rhode Island law to apply to the case.                       Accordingly,     the

predictability-of-results factor favors the application of Rhode Island law.




                                         - 14 -
      We disagree with the trial justice’s assessment of the second factor,

maintenance of interstate and international order. Our review of the record indicates

that this factor weighs in favor of applying Greek law. Here, the administratrix is

utilizing funds from the estate to fund a will dispute in Greece, where, the record

reveals, such a disbursement would not be allowed. Greece clearly has interest in

the will contest, and, should a Greek court find the holographic will to be valid, that

country’s interest would be even greater.         Thus, we believe, maintenance of

international order favors applying the law of the forum where the will dispute is

taking place—i.e., Greece.

      The third factor, simplification of the judicial task, also favors Greek law.

Under Rhode Island law, the probate judge would need to determine appropriate

costs and attorneys’ fees to be paid from the estate to the administratrix in order to

fund the Greek litigation. See § 33-22-26. As the probate court order currently

stands, the administratrix must seek approval from the probate judge to use funds

from the estate, and she must allow plaintiff an opportunity to object to the same;

under Greek law, the administratrix simply would be unable to use estate monies to

fund the will dispute. Therefore, simplification of the judicial task favors the

application of Greek law in this case.

      The fourth and fifth factors, advancement of the forum’s governmental

interest and the better rule of law, however, both favor the application of Rhode


                                         - 15 -
Island law. We agree with the trial justice’s analysis on this point to the effect that

Greek law provides no protection, or use of estate monies, for administrators or

administratrixes seeking to defend the estate from potentially fraudulent claims.

Rhode Island law makes clear that this state’s public policy supports putting “full

faith and confidence” in an administratrix in carrying out her duties and that an

administratrix has a duty to protect the estate against “spurious” claims. See Dailey,

75 R.I. at 280, 65 A.2d at 804. Thus, the fourth and fifth factors favor the application

of Rhode Island law.

      In weighing the above factors and in examining the facts in the record of the

case at bar, we conclude that Rhode Island has the most significant interest in

adjudicating the dispute concerning the use of estate assets to fund the will contest

in Greece. Accordingly, we hold that the trial justice did not err in applying Rhode

Island law.

      Having determined that Rhode Island law applies, we next address whether

the Superior Court judgment is consistent with Rhode Island law. To do so, we first

examine the trial justice’s factual findings, all of which are supported by competent

evidence in the record.

      The trial justice initially noted in his decision that the decedent had obtained

a bachelor’s degree from Tufts University and a master’s degree in library sciences

from the University of Rhode Island. Following a twenty-year career in the military,


                                         - 16 -
she worked as a librarian. The trial justice also observed that, when the decedent

purportedly drafted the holographic will in October 2013, “she had not yet been

diagnosed with cancer and was in good health.” Nevertheless, the will contained

“obvious word misuse, grammatical errors, and poor punctuation[,]” which

persuaded the trial justice “that such blatant errors by a person of high education cast

doubt on the legitimacy of the document.”

      The trial justice was further troubled by the handwriting analysis and expert

opinion produced by defendant that had concluded “that [the will] was ‘fabricated’

by a third party who wrote it much later than 2013.” Recognizing that the legitimacy

of the holographic will would ultimately be decided by the Greek courts, the trial

justice nevertheless found that defendant had “provided enough circumstantial

evidence that gives rise to a permissible inference of undue influence” and that “the

[a]dministratrix is entitled to reasonable fees and costs associated with said

administration, as she is entrusted with the fiduciary duty to defend any illegitimate

action brought by third parties that might result in a loss of estate assets.”

      In light of the circumstances of this case, we discern no error in the trial

justice’s rulings. On October 28, 2015, Kendall, the decedent’s cousin, was duly

appointed administratrix of the estate by the Middletown Probate Court. At the time

of her death, the decedent owned real property in both Rhode Island and Greece. On

March 21, 2016, Michael, the administratrix’s father and the decedent’s next-of-kin,


                                         - 17 -
filed a lawsuit in Greece challenging the validity of a holographic will that had been

presented by plaintiff in that country’s courts. Moreover, the evidence before the

Superior Court strongly suggested that the will had been “fabricated” and that the

decedent’s signature was affixed at a later date.        Clearly there was sufficient

evidence before the Superior Court to warrant a reasonable inference of undue

influence or otherwise cast the legitimacy of the holographic will into doubt.

      That issue will be decided by the Greek courts. The question before us is

whether the trial justice erred in allowing the administratrix to use the estate’s assets

to fund the estate’s defense to the Greek litigation. Under Rhode Island law, the

administratrix has a fiduciary duty to protect the estate from fraudulent and doubtful

claims, and she is therefore entitled to the reasonable expenses associated with her

administrative duty.6 See Andrews, 2 R.I. at 118-19.

                                           IV

                                      Conclusion

      For the reasons set forth herein, we affirm the judgment of the Superior Court.

The record may be returned to the Superior Court with direction to remand the case

to the Middletown Probate Court for proceedings consistent with this opinion.

      Justice Goldberg did not participate.


6
  Because we have determined that the administratrix may use estate assets to fund
the Greek litigation, we need not reach the issue of whether Rhode Island law allows
for disgorgement.

                                         - 18 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     The Smile of the Child v. The Estate of Matoula
Title of Case
                                     Papadopouli.
                                     No. 2020-29-Appeal.
Case Number
                                     (NP 17-205)

Date Opinion Filed                   April 11, 2022


Justices                             Suttell, C.J., Robinson, Lynch Prata, and Long, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Newport County Superior Court


Judicial Officer from Lower Court    Associate Justice William E. Carnes, Jr.

                                     For Plaintiff:

                                     Kevin B. Murphy, Esq.
Attorney(s) on Appeal                Brett L. Messinger, Esq., Pro Hac Vice
                                     For Defendant:

                                     Peter Brent Regan, Esq.




SU-CMS-02A (revised June 2020)